DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of Group III, Product 3, R4 is C11H23 in the reply filed on 8/20/21 is acknowledged.
The other groups have been cancelled.

Priority
As previously set forth: Claims 8, 11, 13-15 have a priority date of the filing of the instant application, 5/29/20, because the second temperature of 180C and the “at least 80C” limitations are not supported by the parent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/22 has been entered.
 
Response to Arguments/Amendments
Applicant argues Hilfiger, Allen, Hollingsworth and Balestrini do not teach or suggest the specific preheating, heating and mixing requirements of the claims, nor blanketing with nitrogen or adding preheated fatty acid to the reactor.  
The Examiner disagrees.  Though the new steps are not anticipated by the references, it has been held that the selection of process steps and the order of mixing are prima facie obvious unless an unexpected product is produced.  The same product is produced in the cited references as is made in the instant claims.  Some of the steps seem to implicitly flow from the references, e.g. since higher chain fatty acids are solid at room temperature a preheating step would naturally occur (and is suggested by the reference), likewise preheating the reactor would also naturally occur since you would not want the melted fatty acid to solidify upon addition thereto.  Blanketing with nitrogen is shown to be a known step in the reaction of fatty acids and polyamines, thus incorporating such into the method is prima facie obvious.  While the specific mixing and heating steps prior to the claimed ‘first temperature heating to 160C” are not explicitly disclosed, the first reaction temperature of 160C (in Hilfiger) and 120-200C (In Hollingsworth) is disclosed and it is thusly found that any order of heating and mixing to accomplish this result is prima facie obvious.  As such Applicant’s arguments are not found persuasive and the rejection stands as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 8, and its dependents, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 has the limitations “preheating…at least 85C”, “preheating…at least 100C”, “increasing…to at least 130C” and later has the limitations of “first temperature” and “second temperature”.  These “first temperatures” and “second temperatures” are no longer the first and second temperatures in the method and thus the claim is confusing and indefinite.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the solvent" in the first line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 should probably depend from claim 14.

Rejection over Claim 8, and its dependents, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilfiger (US 2018/0194988) in view of Allen (US 2015/0376118).
Elements of this rejection are as previously set forth, reiterated below in italics.  Regarding the new limitations to claim 8: Hilfiger discloses the linear saturated fatty acids should be melted and then reacted [0017] and discloses the melting point to range from room temperature to 70C depending on the chain length of the fatty acid [0017].  The reaction takes place at 160C [0020], thus preheating is required for higher chain length and preheating to any temperature up to the reaction temperature they are used at of 160C is prima facie obvious, meeting the new (a) requirements.  
Regarding the preheating of the reactor, the nitrogen blanket and the methods of mixing and adjusting the temperature of steps (b) and (c): reacting under nitrogen during the reaction of a fatty acid and polyamine is shown in Allen, see [0085, 0087, 0093].  Thus, blanketing the reaction with nitrogen is prima facie obvious since it is a known step that would carry predictable results.  As above, the linear fatty acid needs to be melted prior to use and first temperature of reaction is160C.  It has been held that the order of mixing and the order of performing process steps is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Thus, any order of adding ingredients, heating and mixing is prima facie obvious unless Applicant shows an unexpected product is produced.  Further, preheating the reactor to a temperature that at least matches the temperature of the linear saturated acid (e.g. room temperature up to the reaction temperature of 160C) is prima facie obvious because one would not want the fatty acid to solidify upon addition to the reaction vessel.  As such the new requirements of the claim are obvious in light of the teachings of the references.

Hilfiger discloses methods of making wetting agents by reaction of C6-C18 [0008] fatty acids with polyamines such as tetraethylenepentamine [0008].  The methods of claims 9, 10, 14, 18 of published document ‘988 meet the fatty acid, amine, first temperature, first time, and second time requirements of the methods of instant claim 8.  Further, table 1 of ‘988 meets the molar ratio requirements of claim 8.  Hilfiger discloses a second temperature of 190C [0008] but does not disclose the use of 180C as further required by claim 8.
Allen discloses the two stage condensation/cyclization reaction of imidazolines [0036] from fatty acid esters such as C10-17 fatty acids [0009] and amines such as diethylene triamine [0034], a very similar reaction to that of Hilfinger.  Allen discloses that the second step cyclization reaction that forms the imidazoline from the amide condensate happens, in the presences of a catalyst such as p-toluenesulfonic acid, at temperatures from 180-250C [0036].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hilfinger the use of a reaction temperature from 180-250C, since such is a suitable reaction temperature for this reaction.  
Elements above meet all the requirements of claims 8, 11, claim 7 of ‘988 meets the requirements of claim 13 and claims 23 and 24 of ‘988 meet the requirements of claims 14 and 15.

Claims 8, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth (US 5214155) in view of Balestrini (WO 2016/189019), Allen (US 2015/0376118) and Hilfiger.
Elements of this rejection are as previously set forth, reiterated below in italics.  Regarding the new limitations to claim 8: Hilfiger discloses that linear saturated fatty acids should be melted and then reacted [0017] and discloses the melting point to range from room temperature to 70C depending on the chain length of the fatty acid [0017].  The reaction takes place in Hollingsworth at a temperature from 120-200C.  Thus, Hilfiger is evidence that preheating is a known step and preheating to any temperature up to the reaction temperature they are used at of 200C is prima facie obvious, meeting the new (a) requirements.  
Regarding the preheating of the reactor, the nitrogen blanket and the methods of mixing and adjusting the temperature of steps (b) and (c): reacting under nitrogen during the reaction of a fatty acid and polyamine is shown in Allen, see [0085, 0087, 0093].  Thus, blanketing the reaction with nitrogen is prima facie obvious since it is a known step that would carry predictable results.  As above, the linear fatty acid can be melted prior to use and first temperature of reaction is 120-200C.  It has been held that the order of mixing and the order of performing process steps is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Thus, any order of adding ingredients, heating and mixing is prima facie obvious unless Applicant shows an unexpected product is produced.  Further, preheating the reactor to a temperature that at least matches the temperature of the melted linear saturated acid (e.g. room temperature up to the reaction temperature of 120-200C) is prima facie obvious because one would not want the fatty acid to solidify upon addition to the reaction vessel.  As such the new requirements of the claim are obvious in light of the teachings of the references.

Hollingsworth discloses methods for making imidazoline compounds comprising the reaction of tetraethylenepentamine (the polyamine of claim 10) with a fatty acid (abstract).  The fatty acid may be undecanoic (the elected fatty acid, C11 saturated), lauric acid (a C12 saturated acid), tridecanoic acid (C13 saturated) and/or the other fatty acids of Column 3 lines 62-68, meeting the claimed fatty acids.  The imidazoline product is formed in a two step reaction (Column 4 lines 17-18) wherein the initial condensation of the fatty acid and polyamine (e.g. the mixture a) of the claims) occurs at a temperature between 120C to 200C, e.g. the temperature b) of the claims, (Column 4 lines 26-27), followed by the second cyclization step reaction carried out at temperatures of 195-290C at reduced pressure, e.g. the heating, maintaining and creation steps c), d) and e), (Column 4 lines 28-31).  The total reaction time of the two steps is 10 hrs at most, typically 3-8 hours (Column 4 lines 38-40).  Since there are two distinct steps in the reaction to form the condensate of the amine and fatty acid, and, imidazoline there would also be two distinct reaction times therein.  
Hollingsworth does not disclose the use of p-toluenesulfonic acid, as further required in step a) of the claim.  Balestrini discloses methods of making esteramides (title), the first reaction step of Hollingsworth.  The esteramide condensate is the reaction product of a polyamine such as triethylentetramine, page 5 line 31, embracing the polyamine of Hollingsworth, and a fatty acid such as lauric or myristic acid, page 6 line 10, embracing the fatty acid of Hollingsworth.  The condensate reaction (e.g. the first step of the reaction of Hollingsworth) is carried out at a temperature from 140-250C, wherein formed water is driven off, with or without catalysts such as p-toluenesulphonic acid, page 6 lines 26-31.  Balestrini thusly discloses that it is known that this step of forming the condensate implicitly results in the formation of water, and that it is desired to drive such off in the process, and, teaches that p-toluenesulfonic acid is a known catalyst that may be used in the reaction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hollingsworth the use of p-toluenesulfonic acid, as taught by Balestrini, since it is recognized in the art to be suitable for the catalyst for the reaction of Hollingsworth.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  One would recognize that a catalyst will improve the reaction rate kinetics and possibly allow for lower temperatures/pressures to be used.  
Additionally, Allen [0036] is used as evidence that p-toluenesulfonic acid catalysts are known to be used in the second imidazoline step of the reaction of Hollingsworth [0036], thus no detrimental effects are expected in the subsequent reaction of Hollingsworth when using the p-toluenesulfonic acid taught by Balestrini.
Regarding the first and second times of claim 8: Though the time of the individual first and second steps of Hollingsworth are not explicitly disclosed, the end time of 3-8 hrs (or up to 10 hrs) is as set forth above, and thus the time of 4 hrs for the first reaction, and 2-3 hrs for the second time period, are deemed prima facie obvious, e.g. use of any amount of time between 3-8 hrs for each step, so that the total time adds up to the 3-8 hrs is prima facie obvious.  Herein, one would recognize that the temperature, pressure, catalyst (type and amount) would affect the time of each step and thus each and every combination of temperature/pressure/catalyst would yield different reaction times for each step.  Since the same conditions are embraced in Hollingsworth and Balestrini as instantly claimed one expects the amount of time required for each step to proceed to completion to embrace that instantly claimed.  
Regarding the structures of claim 8: the above discussed saturated fatty acids implicitly meet the structure requirements of claim 8 and tetraethylenepentamine, as discussed above, implicitly meets the amine structure of claim 8.  
Regarding the second temperature of claim 8: Hollingsworth, Balestrini and Allen include elements as set forth above.  Hollingsworth discloses the imidazoline step to take place at temperatures from 195-290C at reduced pressures, but does not disclose the use of 180C.
Allen includes elements as set forth above.  Allen discloses the two stage condensation/cyclization reaction of imidazolines [0036] from fatty acid esters such as C10-17 fatty acids [0009] and amines such as diethylene triamine [0034], a very similar reaction to that of Hollingsworth.  Allen discloses that the second step cyclization reaction that forms the imidazoline from the amide condensate happens, in the presences of a catalyst such as p-toluenesulfonic acid, at temperatures from 180-250C [0036].  Hollingsworth did not disclose the use of a catalyst, however, as set forth above, the use of one is prima facie obvious in light of Balenstrini and thus the reaction of Allen is analogous to that of Hollingsworth and Balenstrini.  (it is noted that the reaction temperature taught in Hollingsworth thusly was not in the presence of a catalyst).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hollingsworth and Balestrini the use of a reaction temperature from 180-250C when using the p-toluenesulfonic acid catalyst of Balestrini, since such is a suitable reaction temperature for this reaction.  
Regarding the molar ratio:  Hollingsworth includes elements as set forth above.  Hollingsworth discloses that stoichiometry dictates a 1:1 molar ratio of reactants, but excess of acid is used.  A ratio of 1.5:1 to 1.8:1 is disclosed.  Hollingsworth does not disclose the molar ratio of the claims.
Allen includes elements as set forth above.  Allen discloses that the relative amounts of amine to acid depend on the desired stoichiometry (embracing the teachings of Hollingsworth) and is left to the skilled person’s discretion [0037].  In general, the molar ratio of primary/secondary amino groups to the acid ranges from 0.1:1 to 3:1.  This converts to 1:10 to 1:0.33 amino group:acid (by dividing by 0.1 and 3, respectively), which rearranges to 0.33:1 to 10:1 acid:amino group.  Since there are 2 reactive groups in Hollingsworth, divide by 2 to get 0.17:1 to 5:1 molar ratio of acid:polyamine.  Allen thusly embraces using up to 5x excess acid with the polyamine, embracing the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hollingsworth a molar ratio range of from 0.17:1 to 5:1 acid:polyamine, as taught by Allen, since such is a recognized suitable range for such in the art.  Further, such is merely the combination of prior art elements according to known methods for predictable results, or obvious to try since it is a finite number of identified predictable solutions with a reasonable expectation of success. MPEP 2143 IA,E.
Elements above thusly meet the method requirements of claim 8, wherein the preamble limitation of “for use with a non-aqueous drilling fluid” is the future intended use of the product.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Regarding the structures (product 3, 4, 5) of claim 8, since the method steps and final product (polyamide imidazolines) made by the same claimed starting materials are met by the reference, these structures would implicitly be in the end product of the reaction (e.g. these are isomers that can all before formed during the above reaction).   Thus all elements of claim 8 are met. 
Since the polyamine and fatty acid and method requirements (temperature, final product, 2 steps process) are met the product of the first step would implicitly embrace polyamide-1 and polyamide-2 of claim 11.  The amount of p-toluenesulfonic acid would be recognized to be a result effective variable.  E.G. one would want to use enough catalyst so to decrease the reaction time, but not so much so as to later need to purify and/or to waste said catalyst.  Thus, the amount of p-toluenesulfonic acid is found to be prima facie obvious, meeting the requirements of claim 13.  

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth in view of Balestrini and Allen in further view of Chheda (US 2007/0124990).
Elements of this rejection are as previously set forth, reiterated below in italics.

Hollingsworth, Balestrini and Allen include elements as set forth above.  Hollingsworth does not disclose diluting the end imidazoline with a solvent.
Chheda discloses asphaltene dispersants that comprise an imidazoline compound (abstract).  The imidazoline compound is the reaction of a fatty acid and polyamine, wherein the polyamine may be ethylenediamine or diethylenetriamine and the fatty acid may be a C12-20 alkyl, both embracing that of Hollingsworth.  Though the end product is used for a different purpose, Chheda discloses that it is known to dilute the imidazoline product with solvents such as xylenes and those others of [0018].  One would recognize that diluting the product may/would change the viscosity and/or give better dosing abilities for the final product and/or give better stability prior to use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Hollingsworth, Balestrini and Allen the use of solvents such as xylene, as taught by Chheda, in order to dilute the final product for storage/stability and/or dosing purposes.

Double Patenting
As previously set forth: Rejection over Claims 8-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 18, 22, 25 of copending Application No. 15867027 (reference application) in view of Hollingsworth, wherein claim 17 is in further view of Allen is withdrawn, application ‘027 is abandoned.

Conclusion
As previously set forth:  The following prior art is made of record: Shumway (US 4855440).  It is not relied upon and is considered pertinent to the claimed products but is deemed cumulative at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA BLAND/           Primary Examiner, Art Unit 1768